Case: 13-12764   Date Filed: 03/05/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12764
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 5:12-cv-00170-MW-CJK



IRIS WEEKLEY, As Personal Representative of
The Estate of Jeffery Weekley and o/b/o KW as Survivor,

                                                             Plaintiff-Appellee,

                                    versus

NICK EMBRY, In His Individual Capacity,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (March 5, 2014)



Before PRYOR, MARTIN, and EDMONDSON, Circuit Judges.
              Case: 13-12764     Date Filed: 03/05/2014   Page: 2 of 3




PER CURIAM:



      Deputy Nick Embry appeals the district court’s denial of his motion for

summary judgment based on qualified immunity in a 42 U.S.C. § 1983 civil action

alleging that Deputy Embry used excessive force against Jeffrey Weekley, in

violation of Weekley’s Fourth Amendment rights. No reversible error has been

shown; we affirm.

      Briefly stated, Deputy Embry responded to a 911 call about a domestic

disturbance between Weekley and Evelyn Burch. After the Deputy arrived at the

scene, Burch requested that he issue Weekley a trespassing warning. The Deputy

located Weekley in the woods behind Burch’s house. The parties dispute what

happened next. But, after a short exchange between the two men, the Deputy shot

and killed Weekley.

      After a hearing, the district court denied the Deputy’s motion for summary

judgment based on qualified immunity. Viewing the evidence in the light most

favorable to Plaintiff, the district court concluded that Weekley posed no imminent

threat of serious physical harm to the Deputy at the time of the shooting.




                                          2
                 Case: 13-12764       Date Filed: 03/05/2014        Page: 3 of 3


       Drawing all inferences and viewing this record in the light most favorable to

Plaintiff, 1 we accept that summary judgment based on qualified immunity is not

demanded at this stage in the proceedings. 2

       AFFIRMED.




1
 We review de novo a district court’s denial of a motion for summary judgment based on
qualified immunity, “drawing all inferences and viewing all of the evidence in a light most
favorable to the nonmoving party.” Gilmore v. Hodges, 738 F.3d 266, 272 (11th Cir. 2013).
2
 We do not rule out today that qualified immunity might be granted properly later in the
proceedings, as the operative facts are found or as the lack of sufficient admissible evidence to
carry a party’s burden of proof becomes apparent.
                                                 3